Attorney’s Docket Number: P201901489US01
Filing Date: 10/28/2019
Applicant(s): Ando et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendments filed on 2/11/22 and 2/23/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings were received on 2/23/2022.  These drawings are acceptable.
Amendment Status
The amendments filed on 2/11/2022 and 2/23/2022, responding to the Office action in paper no. 5, mailed on 1/5/2022, have been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-9, 21 and 26-36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite.
The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In lines 14-15, claim 21 recites the limitation "the wall segment of the outer spacer".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.--Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  A multiple dependent claim shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 36 are rejected under 35 U.S.C. 112(d), as being improper dependent claims.

Claim 35 is an improper dependent claim because the claim fails to contain a reference to a previous claim.  The claim depends on itself.  Applicant is required to either cancel or amend the claim to place it in proper dependent form, or to rewrite the claim in independent form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 28, 21 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (US 2020/0381520).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ando (see, e.g., fig. 11) shows all aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 102
A field effect transistor disposed on the substrate, the transistor including:
A vertical fin 106 defining a longitudinal length along a longitudinal axis
Source and drain regions 302 separated by a gate region
A gate structure disposed over the gate region, the structure including a dielectric layer 1102 on the fin and a gate electrode 1104 on the dielectric layer
wherein:
A first longitudinal section of the gate structure includes a dipole layer 702 between the dielectric layer and the fin
A second longitudinal section of the gate structure is devoid of the dipole layer
The dielectric layer is in contact with the fin
Regarding claim 6, Ando shows the device further including an outer spacer disposed about the gate structure, the dipole layer being spaced apart a distance from the spacer adjacent to the drain region, the distance corresponding to the second section of the gate structure.
Regarding claim 21, Ando (see, e.g., fig. 11) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 102
A field effect transistor disposed on the substrate, the transistor including:
A vertical fin 106 defining a longitudinal axis
Source and drain regions 302
An outer spacer 206 on the fin between the source and drain regions
A dipole layer 702 on the fin and at least partially extending within the outer spacer
A first end of the interfacial layer 702 adjacent to the source region 302
A second end of the interfacial layer 702 adjacent to the drain region 302, the second end being spacer apart from the outer spacer 206
A gate structure over the fin within the outer spacer, the gate structure including:
A dielectric liner 1102 including a first segment on the interfacial layer and a second segment on the fin adjacent a wall segment of the spacer
A gate metal 1104 on the dielectric liner
Regarding claims 28 and 29, Ando shows the dipole layer is in contact with the outer spacer adjacent to the source region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 21, 26, 27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0411662) in view of Wang (US 2019/0148237).

Regarding claim 1, Lin (see, e.g., figs. 12 and 13) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 202
A field effect transistor 200 disposed on the substrate, the transistor including:
A vertical fin 204 defining a longitudinal length along a longitudinal axis x-axis
Source and drain regions 214 separated by a gate region
A gate structure 210 disposed over the gate region, the structure including a dielectric layer 234 on the fin and a gate electrode 228 on the dielectric layer
wherein:
A first longitudinal section of the gate structure includes an interfacial layer 222 between the dielectric layer and the fin
A second longitudinal section of the gate structure is devoid of the interfacial layer
The dielectric layer is in contact with the fin
Lin, however, fails to teach that the interfacial layer is a dipole layer.  Wang (see, e.g., fig. 2D), on the other hand, uses a dipole layer 212A as an interfacial layer in a transistor 240 similar to Lin.  Wang (see, e.g., par. 0033) teaches that said layer improves the mobility and reliability of the transistor.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the dipole layer of Wang for the interfacial layer of Lin to improve the mobility and reliability of the transistor.
Regarding claim 2, Lin (see, e.g., fig. 12) shows that the second section is adjacent the drain region 214.
Regarding claim 6, Lin (see, e.g., fig. 12) shows the device further includes an outer spacer 212 disposed about the gate structure 210, the interfacial layer 222 being spaced a predetermined distance from a wall of the outer spacer adjacent the drain region 214, said distance corresponding to the second section of the gate structure.
Regarding claim 21, Lin (see, e.g., figs. 12 and 13) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 202
A field effect transistor 200 disposed on the substrate, the transistor including:
A vertical fin 204 defining a longitudinal axis x-axis
Source and drain regions 214
An outer spacer 212 on the fin between the source and drain regions
An interfacial layer 222 on the fin and at least partially extending within the outer spacer
A first end of the interfacial layer 222 adjacent to the source region 214
A second end of the interfacial layer 222 adjacent to the drain region 14, the second end being spacer apart from the outer spacer 212
A gate structure 210 over the fin within the outer spacer, the gate structure including:
A dielectric liner including a first segment on the interfacial layer and a second segment on the fin adjacent a wall segment of the spacer
A gate metal on the dielectric liner
Lin, however, fails to teach that the interfacial layer be a dipole layer.  Wang (see, e.g., fig. 2D), on the other hand, uses a dipole layer 212A as an interfacial layer in a transistor similar to Lin.  Wang (see, e.g., par. 0033) teaches that said layer improves the mobility and reliability of the transistor.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the dipole layer of Wang in the interfacial layer of Lin to improve the mobility and reliability of the transistor.
Regarding claim 31, Lin (see, e.g., figs. 12 and 13) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 202
A vertical fin 204 on the substrate defining a longitudinal axis
Source and drain regions 214 adjacent respective opposed ends of the fin
An interfacial layer 222 on the fin
An electrode structure between the source/drain regions, the electrode structure including a dielectric liner 234 and a gate metal 228 on the liner
wherein:
A first longitudinal section of the electrode structure is in contact with the interfacial layer
A second longitudinal section of the electrode structure is in contact with the fin
A gate metal on the dielectric liner
Lin, however, fails to teach that the interfacial layer be a dipole layer.  Wang (see, e.g., fig. 2D), on the other hand, uses a dipole layer 212A as an interfacial layer in a transistor similar to Lin.  Wang (see, e.g., par. 0033) teaches that said layer improves the mobility and reliability of the transistor.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the dipole layer of Wang in the interfacial layer of Lin to improve the mobility and reliability of the transistor.
Regarding claims 3, 4 and 32, Lin fails to specify that the second section extends between about 10% and 50% of the longitudinal length of the gate structure.  However, differences in length will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the length of the second section, it would have been obvious to one of ordinary skill in the art to use these values in the device of Lin.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 7, 26 and 33, Wang (see, e.g., par. 0019/ll.26-31) teaches that the transistor is an nFET wherein the dipole layer includes one of aluminum oxide and a titanium oxide.
Regarding claims 8, 27 and 33, Wang (see, e.g., par. 0019/ll.31) teaches that the transistor is a pFET wherein the dipole layer includes oxides of the Group IIA or IIIB elements.
Regarding claim 34, Lin (see, e.g., fig. 12) shows an outer spacer disposed about the electrode structure.
Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin/Wang in view of Rami (US 2020/0259018).

Regarding claims 9 and 30, Lin/Wang shows most aspects of the instant invention (see, e.g., paragraphs 21-23 and 25-28 above).  Lin (see, e.g., par.0059) also teaches that additional processing steps include forming contacts for the device.  She, however, fails to specifically show the contacts in communication with the source and drain regions.  Rami (see, e.g., par. 0045), on the other hand, teaches that source and drain contacts are needed to provide electrical connectivity to these regions of the transistor.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to form contacts to the source and drain regions of Lin, as taught by Rami, to provide electrical connectivity to these regions of the transistor.
Regarding claim 22, Lin (see, e.g., fig. 12) shows that the second section is disposed adjacent to the drain region 214.
Regarding claim 23, Lin (see, e.g., fig. 12) shows that the gate electrode is in contact with the fin in the second section.
Regarding claim 24, Lin (see, e.g., fig. 12) shows that the gate electrode comprises a high-k insulating material 234 and a gate material 228.
Response to Arguments
Applicant's arguments filed on 2/11/2022 have been fully considered but they are not persuasive to overcome the rejection of the claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
						
MDP/mdp
May 12, 2022